     USDC IN/ND case 2:18-cv-00395-JTM-JEM document 22 filed 08/29/19 page 1 of 2



1                              UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF INDIANA
2

3
     JOHANNE ALARCON,                                ) Case No. 2:18-cv-00395-JTM-JEM
4                                                    )
                    Plaintiff,                       )
5                                                    )
            v.                                       ) NOTICE OF SETTLEMENT
6                                                    )
                                                     )
7    CAPITAL ONE BANK (USA), N.A.,                   )
                                                     )
                    Defendant.                       )
8

9
             NOTICE IS HEREBY GIVEN that Plaintiff Johanne Alarcon (“Plaintiff”) and
10
     Defendant Capital One Bank (USA), N.A. (“Defendant”) have reached a settlement in the above-
11
     captioned matter. The parties anticipate that a Joint Stipulation of Dismissal With Prejudice will
12

13
     be filed within thirty (30) days as the parties finalize a settlement agreement. Pending filing of the

14   Joint Stipulation, the parties respectfully request this honorable Court to vacate all deadlines.

15
                                                    RESPECTFULLY SUBMITTED,
16

17   Dated: August 29, 2019                         /s/ James A. Sellers, II
                                                    James A. Sellers
18                                                  Attorney for Plaintiff JOHANNE ALARCON
                                                    4740 Green River Road, Suite: 310
19                                                  Corona, CA 92880
                                                    Tel: (657) 363-4699
20
                                                    Fax. (657) 272-8944
21
                                                    Email: jamess@jlohman.com

22

23

24

25



                                                     -1-

                                           NOTICE OF SETTLEMENT
     USDC IN/ND case 2:18-cv-00395-JTM-JEM document 22 filed 08/29/19 page 2 of 2



1                                  CERTIFICATE OF SERVICE

2            I certify that on August 29 2019, a true and correct copy of the foregoing NOTICE OF
     SETTLEMENT was filed using the Court’s CM/ECF system, which will notify all attorneys of
3    record, including:
4
     Jeffrey D Pilgrim
5    Pilgrim Christakis LLP
     321 N Clark St 26th Fl
6    Chicago, IL 60654
7
     312-939-0923
     Fax: 312-939-0983
8    Email: jpilgrim@pilgrimchristakis.com
     ATTORNEY TO BE NOTICED
9
                                                 /s/ James A. Sellers, II
10                                              James A. Sellers
                                                Attorney for Plaintiff JOHANNE ALARCON
11
                                                4740 Green River Road, Suite: 310
                                                Corona, CA 92880
12
                                                Tel: (657) 363-4699
13                                              Fax. (657) 272-8944
                                                Email: jamess@jlohman.com
14

15

16

17

18

19

20

21

22

23

24

25



                                                 -2-

                                       NOTICE OF SETTLEMENT
